           Case 1:21-cv-01725-CM Document 2 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NELLA MANKO,
                             Plaintiff,                      21-CV-1725 (CM)
                    -against-                                ORDER OF DISMISSAL
LENOX HILL HOSPITAL, ET AL.,                                 UNDER 28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated July 11, 2013, the Court barred Plaintiff from filing any new action in

forma pauperis (IFP) without first obtaining from the Court leave to file. See Manko v.

Schlesinger, ECF 1:12-CV-9059, 11 (S.D.N.Y. July 11, 2013). Plaintiff brings this new pro se

action, without prepaying the filing fees or submitting an application to proceed IFP. Plaintiff is

required to seek leave from the Court to bring an action without prepaying the filing fee, and the

Court therefore dismisses this action without prejudice for Plaintiff’s failure to comply with the

July 11, 2013 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith, and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 1, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
